Judgment of conviction modified to the extent of reversing and dismissing the felony murder count (People v. Dowling, 84 N. Y. 478; People v. Migliori, 271 App. Div. 798) and to the extent of directing a hearing on the issue of voluntariness of the confession introduced as part of the People’s case at the trial and, as so modified, affirmed. Case remitted to Supreme Court for New York County for such hearing (People v. Huntley, 15 N Y 2d 72 [1965]).
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Scileppi and Bergan.